Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 7, 8-11, 13-15, 17, 19, 20, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 11, 20 and 23, the closest prior art, Biellak et al. (US 8169613), discloses a system and method for optical imaging of defects on unpatterned wafers, comprising: providing an illumination module (coherent light source 103) configured to produce a substantially polarized light beam incident on a selectable region of an unpatterned wafer (Fig 2A; column 6); providing a segmented polarizer comprising at least four polarizer segments characterized by respective dimensions and polarization directions (Fig 3B-C; polarizing device 209, 300 includes segments of defined polarization state 301-303; column 8); providing relay optics configured to collect and guide radiation scattered off the unpatterned wafer onto the segmented polarizer (objective lens 207; Fig 2B); and providing a detector (detector 208) configured to sense scattered radiation passed through the segmented polarizer (209); wherein the respective dimensions and polarization direction of each of the at least four polarizer segments are such that, when the illuminated selectable region comprises a defect, a signal-to-noise ratio (SNR) of radiation, scattered off the illuminated selectable region and passed through the at least four polarizer segments, is substantially maximized (minimizing signal from defects and increasing the SNR of scattered radiation; column 3); and wherein the segmented polarizer comprises one or more opaque regions such that the at least four polarizer segments are non-complementary (Figures 3B-C; column 9).
Biellak does not specify the wafer positioned on a stage.  In the same field of endeavor, Dotan (US 6407373) discloses (FIG 4) a wafer inspection system 400 and method of using further comprising providing a stage 414 for positioning the wafer with respect to a microscope 416 and SEM 420, with the understood benefit of providing stable support and accurate positioning of the wafer for inspection (columns 9-10).  
However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein each respective polarization direction of each of the polarizer segments is substantially perpendicular to a mean polarization direction of respective background noise radiation.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877